Title: From Thomas Jefferson to John Wrenshall, 9 December 1808
From: Jefferson, Thomas
To: Wrenshall, John,McElhinny, Robert


                  
                     Washington Dec. 9. 1808.
                  
                  To the Society of the Methodist Episcopal Church at Pittsburg in Pennsylvania.
                  I am much indebted, fellow citizens, for your friendly address of Nov. 20. and gratified by it’s expressions of personal regard to myself. having ever been an advocate for the freedom of religious opinion & exercise, from no person, certainly, was an abridgement of these sacred rights to be apprehended less than from myself. in justice too to our excellent constitution, it ought to be observed, that it has not placed our religious rights, under the power of any public functionary. the power therefore was wanting, not less than the will, to injure these rights.
                  The times in which we live, fellow citizens, are indeed times of trouble; such as no age has yet seen, or perhaps will ever see again. to avoid their calamitous influence, has been our duty & endeavor. and to effect it, great sacrifices by our citizens have been necessary. they have seen that these necessities were forced by the wrongs of others, and they have met them with the zeal, which the crisis called for. what course we are finally to take, cannot yet be foreseen, but reading, reflecting & examining for yourselves, you will find your public functionaries, according to the best of their judgments, directing your affairs, without passion or partiality, with a single view to your rights & best interests. and it is the approbation of those who so read, reflect & examine for themselves, which is truly consoling to the persons charged with the guidance of your affairs. for that portion of your approbation which you are pleased to bestow on my conduct, I am truly thankful, and I offer my sincere prayers for your welfare, & a happy issue to our country from the difficulties impending over it.
                  
                     Th: Jefferson
                     
                  
               